DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 and 9-12 are examined herein.

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2020. 
In the same reply:
Group I, claims 1-7 and 9-12 were elected for examination; and
Applicant asserts that they have claimed a system with three components, not a single composition.  In light of the Specification at p. 0104, the claim describes a beverage, comprising: a system which includes: a blank emulsion; and a water-soluble antioxidants that offer the maximum potency protection. Therefore a claim interpretation of independent claim 1, as elected, is provided below.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
In this case, the following is an example of proper formatting for claim 1:
A beverage (i.e. final product) comprising:
an antioxidant, comprising:  
ascorbic acid; or 
EDTA;
wherein the antioxidant delays potency loss;
multiple emulsions (i.e. a system), dispersed within the beverage, comprising:
a carrier oil; 
a surfactant;
water; and 
a hydrophobic active ingredient;
wherein the emulsions are dispersed in the beverage;
wherein an emulsion comprises an average droplet size of less than 200 nm; wherein the average droplet size remains unaffected upon dilution in an aqueous solution to thereby form a final product; and
wherein the final product is the beverage capable of being stored at room temperature in a hydrophobic packaging for 10 weeks with less than 20% loss in potency.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the first emulsion composition comprises… and does not comprise the hydrophobic active ingredient of the first emulsion” which is confusing and unclear as a first emulsion not comprising something an ingredient therein.

In claim 1, it is unclear if the “carrier oil” is the hydrophobic active ingredient, a further hydrophobic active ingredient, or something else. A similar problem is presents with the terms water and surfactant.

In claim 1, “the emulsion” lacks antecedent basis and previously only a first emulsion and second emulsion are introduced in the claim.

The preamble of claim 1 recites “a system to preserve potency in a beverage comprising” and then goes on to claim “the beverage further comprises”, which makes it unclear as to what is being claimed.  When looking in light of the Specification, at p. 0104, it discusses that the invention is toward a beverage, comprising: a system which includes: a blank emulsion and a water soluble antioxidant. Therefore it is unclear as to how any other ingredients further limit the claim, unless the claim is toward the beverage itself.
Since if the claim is toward a system, and it light of the Specification, a system comprises: a blank emulsion and a water soluble antioxidant; and it light of the Specification if the claim is toward a beverage, said beverage is toward the system and other ingredients, including other emulsions; with regard to the prior art, the term/phrase "a system to preserve potency in a beverage" wherein “the beverage further comprises…” encompasses a beverage, comprising:.

Claim Interpretation
Patentability of a composition is toward a composition as a whole, not the source of ingredients or their use, however, the ingredients when in the composition as a whole and any chemical or physical structure they impart to the composition as a whole.  
Therefore, since the claim sets forth ingredients of a beverage, not just the disclosed system ingredients, in light of the Specification (as discussed above); and the claim sets forth ingredient in the system are dispersed in the beverage, with regard to 

A beverage (i.e. final product) comprising:
an antioxidant, comprising:  
ascorbic acid; or 
EDTA;
wherein the antioxidant delays potency loss;
multiple emulsions (i.e. a system), comprising:
a carrier oil; 
a surfactant;
water; and 
a hydrophobic active ingredient;
wherein the emulsions remain in a dispersed form;
wherein an emulsion comprises an average droplet size of less than 200 nm; wherein the average droplet size remains unaffected upon dilution in an aqueous solution to thereby form a final product; and
wherein the final product is the beverage capable of being stored at room temperature in a hydrophobic packaging for 10 weeks with less than 20% loss in potency.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski, in view of ‘855.
Piorkowski: Beverage emulsions: Recent developments in formulation, production, and applications; Food Hydrocolloids 42 (2014) 5e41; Received 13 May 2013, Accepted 9 July 2013, Available online 26 July 2013.

‘855: DE 202011107855 U1; PUBLISHED ON 18-Feb-2013.

With regard to the prior art, the term/phrase "carrier oil" encompasses an active hydrophobic material, in light of the pending Specification, at p. 0035, where it states:” one or more active agents such as cannabinoids, carrier oils, and other hydrophobic ingredients”
With regard to the prior art, the term/phrase "the emulsion" encompasses any emulsion.
With regard to the prior art, the term/phrase "a system to preserve potency in a beverage comprising" encompasses a beverage comprising a system, comprising an emulsion and a water soluble antioxidant, in light of the Specification, at p. 0104, where 

Independent claim 1
Piorkowski teaches methods of making beverages with beverage emulsions (see Section 6 and throughout).

Piorkowski teaches that such  beverages have shelf lives of 12 months or longer (about the 5th line of the 2nd col. on pg. 18).

Antioxidant
Piorkowski teaches that the design and formulation of successful beverages requires careful selection of functional ingredients, including antioxidants (about line 16 of the 2nd para. on pg. 18).
Piorkowski teaches that the stability of beverage emulsions include the addition of antioxidants (see the 1st full para. on pg. 24).
Piorkowski teaches that antioxidants, including EDTA and ascorbic acid are known for use (see the 3rd full para. on pg. 17). 

Property of the antioxidant
It would be reasonable for one of skill in the art to expect that similar components have similar properties/functionality, including, wherein the antioxidant delays potency loss.



Emulsions
Piorkowski teaches that the beverage emulsions are of a variety of types, comprise at least two immiscible liquids, oil and water (pg. 8, 2nd full para.).

Piorkowski teaches that the beverage emulsions also comprise surfactants (See 3.4 Droplet charge), as claimed.

Piorkowski teaches that the oils used to make up the beverage emulsions comprise water-insoluble components (see top of pg. 33).  Such a teaching provides hydrophobic active ingredients because substances that are water insoluble are hydrophobic.

	Piorkowski teaches that  gravitational separation is prevented by matching the density of the dispersed (oil) and continuous aqueous phases (page 14, 3rd full para.). Said teaching provides emulsions in a dispersed form.

Piorkowski teaches the use of a multiple emulsion (1st para. of section 6.2.2.2), however, does not discuss what a multiple  emulsion is, one comprising a first and second emulsion..




‘855 also teaches methods of making a multiple emulsion (ab.) for food (1st para. of the Document Description (DD)), comprising: water, oil (4th para. DD) and surfactants (1st para. on pg. 4); and further provides that all multiple emulsions consist of at least one inner, first emulsion and one outer, second emulsion (2nd para. on pg 3).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making an edible multiple emulsion, as the modified teaching above, to include that all multiple emulsions consist of at least one first emulsion and one second emulsion, because 855’ provides this as definition for a multiple emulsion.

Therefore, Piorkowski’s teaching of the use of a multiple emulsion for beverages (1st para. of section 6.2.2.2), imparts that the beverage has at least one first emulsion and one second emulsion, as claimed. 

Droplet size of an emulsion
Piorkowski teaches that mean particle sizes of droplet diameter is a common measurement (last para. on pg. 9), wherein droplet size is set for long term stability, for example wherein more than 90 % of the droplets are smaller than 800 nm (1st full para. on pg. 10), which encompasses the claim of an average droplet size of less than 200 nm.



Functionality of the droplets
It would be reasonable for one of skill in the art to expect that that similar components have similar functionality, including wherein the average droplet size remains unaffected upon dilution in an aqueous solution, as claimed.

System
It would be reasonable for one of skill in the art to expect that that similar mixtures of ingredients have similar intended uses, including: wherein at least one emulsion and the antioxidant have the intended use of a beverage system, as claimed.

Beverage system capabilities
It would be reasonable to expect that similar compositions have similar properties/functions/capability, including: wherein the beverage is capable of being stored at room temperature in a hydrophobic packaging for 10 weeks with less than 20% loss in potency.  
Further, Piorkowski teaches that such  beverages have shelf lives of 12 months or longer (about the 5th line of the 2nd col. on pg. 18), which encompasses such a claim.



Dependent claims
As for claims 3 and 7, Piorkowski teaches that it is known to use Quillaja saponin, a quillaja extract, as a surfactant in beverage emulsions (see toward the end of the 1st para. of section 7.2.3.3 and Table 4), which provides a surfactant, including: quillaja extract, as in claim 3; and therefore makes obvious its use as the same surfactant in multiple emulsions, as in claim 7.

As for claim 4, Piorkowski teaches that the finished beverage emulsions comprises one or more preservatives, and/or one or more pH regulators (i.e. modulators) (see the Finished product section of section 6., at the bottom of the 1st col. on pg. 18).

As for claims 5-6, Piorkowski teaches the carrier oil, includes at least: MCT (medium chain triglyceride) oil, olive oil, grape seed oil, sesame oil, peanut oil and canola oil (Fig. 15), as in claim 6, which makes obvious their use in multiple emulsions, as in claim 5.

As for claim 10, it would be reasonable to expect that similar composition have similar capability, including: wherein the ascorbic acid or ETDA is capable of being applied together with an oil-soluble antioxidant. 

As for claim 11, it would be reasonable to expect that similar composition have similar capability, including: wherein the ascorbic acid or ETDA is capable of being 

As for claim 12, it would be reasonable to expect that a similar composition has similar properties/functions/capability, including: wherein the system is capable of reducing the second emulsion from attaching to the packaging and reducing chemical potency decay caused by oxidation, as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski, in view of ‘855, as applied to claims 1, 3-7 and 10-12 above, further in view of Aserin.
Aserin: Multiple Emulsion: Technology and Applications; John Wiley & Sons, Dec 10, 2007 - Science - 352 pages

The modified teaching, does not discuss the volume of the first and second emulsions.
Aserin also teaches methods of making edible multiple emulsions with first and second (i.e. double) emulsions, and further provides that by varying the amount of sodium in the aqueous phase, the volume of the droplet (the dispersed emulsion, i.e. interior emulsion) is 60 to 80 %, whereas the volume of the globule (the double emulsion as a whole) is 70 to 90 %. By using this method multiple emulsions are made at any concentration, below or above random close packing of droplets, globules, or both.
Such a teaching imparts a method for one of skill to adjust the droplet or globule size, to achieve the claimed range of wherein a first emulsion composition is at least 

[AltContent: oval]Drawing of multiple emulsion.
[AltContent: textbox (Globule)]	
[AltContent: oval][AltContent: textbox (Droplet)][AltContent: arrow]
[AltContent: arrow]


Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making multiple emulsions, as the modified teaching above, to include the volume of first and second emulsions in the multiple emulsion, because Aserin provides said volumes exist and that they are adjustable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski, in view of ‘855, as applied to claims 1, 3-7 and 10-12 above, further in view of Dake (5,424,082).
As for claim 9, Piorkowski teaches the beverage emulsions are used in beverages, comprises antioxidants, including EDTA and ascorbic acid, as discussed above, which provides they are in the beverage as claimed.
Piorkowski does provide how much of the antioxidants, including ascorbic acid, is in the beverage.


Dake also teaches methods of making beverages with emulsions (4th para. of the section: Flavor Component), and further provide that ascorbic acid is used in beverages because it is considered one of the most essential of vitamins and minerals since it plays an important role in collagen formation, teeth and bone formation and repair, and the prevention of scurvy. Ascorbic acid is found naturally in many fruits and vegetables, but the vitamin is water soluble and thus is not stored in the body for any appreciable period of time (see the Background section, toward the beginning). For these reasons, ascorbic acid is commonly included in various beverages as fortification, in amounts of about 50 to 2,000 ppm (see section: Ascorbic and Erythorbic Acid), which anticipates the claim of at least 50 ppm of ascorbic acid.
 It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with emulsions, as the modified teaching above, to include at least 50 ppm of ascorbic acid, as claimed, because Dake teaches the addition of ascorbic acid is one of the more essential types of fortification for its needed/beneficial health benefits to the consumer, and further illustrates that the art finds anticipating amounts to be suitable for similar intended uses, including methods of making beverages with emulsions (see MPEP 2144.07).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhong (2004/0086619).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793